IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ELIZABETH H. RAY and ANN              NOT FINAL UNTIL TIME EXPIRES TO
H. TURNER,                            FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellants,
                                      CASE NO. 1D16-1148
v.

LESLIE M. HUCKABY and
AXA EQUITABLE LIFE AND
ANNUITY COMPANY, a
Foreign Profit Company,

      Appellees.

_____________________________/

Opinion filed September 20, 2016.

An appeal from the Circuit Court for Walton County.
David W. Green, Judge.

Theodore R. Howell, Barron & Redding, P.A., Panama City, for Appellants.

Daniel E. Harrell and Robert J. Powell, Clark Partington, Pensacola, for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.